No. 99-20691
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-20691
                        Conference Calendar



DELORES MAXINE LAW,

                                          Plaintiff-Appellant,

versus

STATION KRIV CHANNEL 26 FOX; RANDY WALLACE,

                                          Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CV-357
                      --------------------
                         April 13, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Delores Maxine Law (“Law”), Texas prisoner #779426, appeals

the district court’s dismissal of her 42 U.S.C. § 1983 action as

frivolous and for failure to state a claim.   The district court

determined that Law’s claims were untimely and that Law had

failed to allege that she had been deprived of a constitutional

right by a party acting under color of state law.

     When it is clear from the face of an in forma pauperis

(“IFP”) complaint that the claims asserted are barred by the

applicable statute of limitations, those claims are properly

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-20691
                                -2-

dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

Gonzales v. Wyatt, 157 F.3d 1016, 1019-20 (5th Cir. 1998).

     Law’s § 1983 suit is subject to Texas’ two-year statute of

limitations for personal injury actions.    See Tex. Civ. Prac.

& Rem. Code Ann. § 16.003(a); see also Rodriguez v. Holmes, 963

F.2d 799, 803 (5th Cir. 1992).   Under federal law, the statute of

limitations begins to run from the moment the plaintiff becomes

aware that he has suffered an injury or has sufficient

information to know that he has been injured.    See Rodriguez, 963

F.2d at 803.

     Since Law sustained her most recent alleged injury on

December 16, 1996, Law presumably was aware of all her injuries

by that date.   Even if Law’s § 1983 complaint were deemed filed

on January 21, 1999, the date Law signed it, the complaint would

have been filed more than two years and one month after the date

on which Law’s cause of action accrued.    Accordingly, it is clear

from the face of Law’s complaint that her claims were barred by

the applicable statute of limitations.    Therefore, the district

court did not abuse its discretion in dismissing the action or in

declining to hold a Spears hearing.   See Gonzales, 157 F.3d at

1019.   Because the instant appeal is frivolous, it is dismissed.

See 5th Cir. R. 42.2.   Law’s motion seeking the appointment of

counsel is denied.

     The lower court’s dismissal of Law’s complaint as frivolous

and this court’s dismissal of the appeal as frivolous count as

two “strikes” for purposes of § 1915(g).    See Adepegba v.

Hammons, 103 F.3d 383, 388 (5th Cir. 1996).   If Law accumulates
                          No. 99-20691
                               -3-

three “strikes” under § 1915(g), she will not be able to proceed

IFP in any civil action or appeal filed while she is incarcerated

or detained in any facility unless she is under imminent danger

of serious physical injury.   See id.; § 1915(g).

     APPEAL DISMISSED; MOTION DENIED; SANCTIONS WARNING ISSUED.